DETAILED ACTION
Status of the Claims
1.	This action is in reply to the Request for Reconsideration dated March 28, 2022.
2.	Claims 1, 4-8, 10, 13-17 and 19-23 are currently pending and have been examined.
3.	Claims 1, 5-8, 10, 14-17 and 19-20 have been amended.
4.	Claims 2-3, 9, 11-12 and 18 have been canceled.
5.	Claims 21-23 are newly added.
6.	Applicant filed a specification amendment as to paragraphs 92-93 and 96 on March 28, 2022. This specification amendment has been accepted.

Notice of Pre-AIA  or AIA  Status
7.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.            Claims 1, 4-8, 10, 13-17 and 19-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claims 1 and 10 recite substantially similar method and server claims reciting receiving a registration request for operating a lock, wherein the registration request comprises a predefined lock identification value, a predefined transaction amount, and predefined account information of one or more users associated with the lock; storing the predefined location identification value, the predefined transaction amount, and the predefined account information of the one or more users as registered information; receiving a payment transaction request and one or more details associated with the lock, wherein the one or more details comprise a lock identification value, account information of a user, and a transaction amount associated with the lock; providing the payment transaction request for authorization; receiving, a result of the authorization indicative of a success or a failure from the issuer, wherein the result of the authorization is independent of a balance amount present in an account of the user based on the account information of the user such that, when the result of the authorization is indicative of the success, the transaction amount is removed from the account of the user if the balance amount present in the account of the user is equal to or greater than the transaction amount or the transaction amount is not removed from the account of the user if the balance amount present in the account of the user is less than the transaction amount; validating, the one or more details associated with the lock by verifying the one or more details associated with the lock with the stored registered information; providing one of: (i) a success message based on the one or more details associated with the lock matching the registered information, or (ii) a failure message based on the one or more details associated with the lock mismatching the registered information, to operate the lock based on a result of the authorization of the payment transaction request and a result of a validation of the one or more details; in response to providing the success message, initiating an authorization reversal request, wherein initiating the authorization reversal request comprises: generating a void request comprising a request identifier (ID) based on the payment transaction request; and refunding the transaction amount removed from the account of the user if the balance amount present in the account of the user was equal to or greater than the transaction amount when the payment transaction request was authorized; receiving the success message comprising at least one of sender information, a timestamp, an identification value, or any combination thereof, or the failure message; in response to receiving the success message, operating the lock from a locked state to an unlocked state, wherein operating the lock from the located state to the unlocked state comprises: detecting a state of the lock, wherein the state of the lock is a closed state or an open state; communicating the state of the lock and operating the lock from the locked state to the unlocked state; and in response to receiving the failure message, retaining the lock in the locked state.
	Independent Claim 19 recites a method claim comprising receiving, a registration request for operating a lock, wherein the registration request comprises a predefined lock identification value, a predefined transaction amount, and predefined account information of one or more users associated with the lock; storing the predefined lock identification value, the predefined transaction amount, and the predefined account information of the one or more users as registered information; receiving a payment transaction request and one or more details associated with the lock, wherein the one or more details comprise a lock identification value, account information of a user, and a transaction amount associated with the lock and wherein the payment transaction is provided to an issuer for authorization; receiving a result of the authorization indicative of a success or failure from the issuer, wherein the result of the authorization is independent of a balance amount present in an account of the user based on the account information of the user such that, when the result of the authorization is indicative of the success, the transaction amount is removed from the account of the user if the balance amount present in the account of the user is equal to or greater than the transaction amount or the transaction amount is not removed from the account of the user if the balance amount present in the account of the user is less than the transaction amount; in response to receiving a result of the authorization, performing at least one of the following: sending a failure message associated with the lock to retain the lock in a locked state when the result of the authorization is indicative of failure based on the one or more details associated with the lock mismatching the registered information; validating the one or more details associated with the lock by verifying the one or more details associated with the lock with the stored registered information, when the result of the authorization is indicative of success or any combination thereof; in response to a result of validation performing at least one of the following: sending a success message for unlocking the lock, when the result of the validation is indicative of success based on the one or more details associated with the lock matching the registered information; sending the failure message to retain the lock in the locked state when the result of the validation is indicative of failure based on the one or more details associated with the lock mismatching the registered information; or any combination thereof; in response to sending the success message, initiating, an authorization reversal request, wherein initiating the authorization reversal request comprises: generating a void request comprising a request identifier (ID) based on the payment transaction request; and refunding the transaction amount removed from the account of the user if the balance amount present in the account of the user was equal to or greater than the transaction amount when the payment transaction request was authorized; receiving, the success message comprising at least one of sender information, a timestamp, an identification value, or any combination thereof, or the failure message; in response to receiving the success message, operating the lock from a locked state to an unlocked state, wherein operating the lock from the located state to the unlocked state comprises: detecting a state of the lock, wherein the state of the lock is a closed state or an open state; communicating the state of the lock and operating the lock from the locked state to the unlocked state; and in response to receiving the failure message, retaining the lock in the locked state.
	The series of steps recited above describe a fundamental economic practice, a commercial interaction and/or managing personal behavior or relationships or interactions between people and thus is grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention discloses methods and a device claim via a series of steps as disclosed above in full.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above in full, the series of steps recited in the claims describes a fundamental economic practice, a commercial interaction and/or managing personal behavior or relationships or interactions between people and thus is grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites at least one processor, a database, an issuer server, an access management system, one or more sensors, a controller of the access management system, and a signal to one or more actuators of the access management system. Claim 10 recites a payment server comprising at least one processor and a memory storing processor instructions, a database, an issuer server, an access management system, one or more sensors of the access management system, a controller of the access management system, and a signal to one or more actuators of the access management system. Claim 19 recites at least one processor, a database, an issuer server, an access management system, one or more sensors of the access management system, a controller of the access management system and a signal to one or more actuators of the access management system.
The claims recite at least one processor, a database, an issuer server, a memory, an access management system, one or more sensors, a controller, and one or more actuators of an access management system and are applying generic computer components to the recited abstract limitations. The recited stored instructions and signal appear to be just software. (Step 2A – Prong 1: Yes, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite at least one processor, a database, a memory storing processor instructions, one or more sensors, a controller and one or more actuators of an access management system, signal and an issuer server which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.   
 Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 10 and 19 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; storing and retrieving information in memory and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“As used herein, the terms “server” and/or “processor” may refer to one or more computing devices or computing units, such as processors, storage devices, and/or similar computer components, that communicate with client devices and/or other computing devices over a network, such as the Internet or private networks, and, in some examples, facilitate communication among other servers and/or client devices. It will be appreciated that various other arrangements are possible. As used herein, the term “system” may refer to one or more computing devices or combinations of computing devices such as, but not limited to, processors, servers, client devices, software applications, and/or other like components. In addition, reference to “a server” or “a processor”, as used herein, may refer to a previously-recited server and/or processor that is recited as performing a previous step or function, a different server and/or processor, and/or a combination of servers and/or processors. For example, as used in the specification and the claims, a first server and/or a first processor that is recited as performing a first step or function may refer to the same or different server and/or a processor recited as performing a second step or function.” (See Applicant Specification paragraph 71)

“In some non-limiting embodiments or aspects, an access management system (105) is used to operate a lock (106). The lock (106) may be associated with a door, a safety locker, gate, and/or the like. The lock (106) may be used to provide physical access to a user (101). The access management system (105) relates to physical access to the user (101). The access management system (105) may be configured to operate one or more locks. For example, the access management system (105) may operate the locks associated with a building or the locks provided in a portion of the building and/or the like. The access management system (105) may include a controller (108), a memory (109), one or more sensors (110), one or more actuators (111), a communication module (112) and a power supply (113) as shown in Fig. 1B. The controller (108) and the memory (109) are used to detect the status of the lock (106) (for example, the status includes an open state or a closed state) based on the signals from the one or more sensors (110). Further, the controller (108) and the memory (109) are used to operate the lock (106) (for example, from a locked state to an unlocked state or from the unlocked state to the locked state) by providing signals to the one or more actuators (111) associated with the lock (106). The power supply (113) is used to provide power for the operation of the controller (108), the memory (109), the one or more sensors (110), the one or more actuators (111), and the communication module (112). The communication module (112) of the access management system (105) is used to receive a success message or a failure message from a payment server (104) via a communication network (103) as shown in Fig. 1B. Referring back to Fig. 1a, and in some non-limiting embodiments or aspects, the user (101) may operate the lock (106) from the locked state to the unlocked state by performing a payment transaction. The user (101), before performing the payment transaction for operating the lock (106) may, need to register one or more details associated with the lock (106) with the payment server (104). The one or more details include a predefined identification value, predefined account information, and a predefined transaction amount associated with the lock (106). The one or more details provided to the payment server (104) during the registration are denoted as the registered information. For example, the one or more details include:
		Predefined lock identification value = 1479506, 
		Predefined account information = {Name: User-1, Account Number: 182}, 
		{Name: User-2, Account Number: 147}, and 
		Predefined transaction amount = 368 USD)” (See Applicant Specification paragraph 75)

“The user (101) may register the one or more details associated with the lock (106) using an application from a user device (102). The user device (102) may include a smartphone, a laptop, a computer, a tablet computer, a user wearable device, and/or the like. The user (101) may register one or more locks with the payment server (104). Further, the user (101) is labeled as the administrator user (101) and the administrator user (101) may register one or more users with the payment server (103). The one or more users along with the administrator users are capable of operating the lock (106) by performing the payment transaction. For example, the one or more users may be a family member of the administrator user or any person who has trusted relationship with the administrator user. In a business premises environment, the one or more users may be managers or chief security officers, for example. The payment transaction may be performed using at least one of Internet banking, a credit card, a prepaid card, an e-wallet payment application, and/or the like.” (See Applicant Specification paragraph 76)

“Fig. 5 illustrates a block diagram of an exemplary computer system (500) for implementing embodiments consistent with the present disclosure. In some non-limiting embodiments or aspects, the computer system (500) may be used to implement the computer-implemented method for operating the lock (106) based on the payment transaction. The computer system (500) may comprise a central processing unit (“CPU” or “processor”) (502). The processor (502) may comprise at least one data processor for executing program components for dynamic resource allocation at run time. The processor (502) may include specialized processing units such as integrated system (bus) controllers, memory management control units, floating point units, graphics processing units, digital signal processing units, etc.” (See Applicant Specification paragraph 103)

“In some non-limiting embodiments or aspects, the processor (502) may be disposed in communication with a memory (505) (e.g., RAM, ROM, etc. not shown in Fig. 5) via a storage interface (504). The storage interface (504) may connect to memory (505) including, without limitation, memory drives, removable disc drives, etc., employing connection protocols such as serial advanced technology attachment (SATA), Integrated Drive Electronics (IDE), IEEE-1394, Universal Serial Bus (USB), fiber channel, Small Computer Systems Interface (SCSI), etc. The memory drives may further include a drum, magnetic disc drive, magneto-optical drive, optical drive, Redundant Array of Independent Discs (RAID), solid-state memory devices, solid-state drives, etc.” (See Applicant Specification paragraph 107)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 10 and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 4-8, 13-17 and 20-23 further define the abstract idea that is presented in the respective independent Claims 1, 10 and 19 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    Claims 3 and 12 further recite an issuer server which is also recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do no impose any meaningful limits on practicing the abstract idea.  Each of Claims 4, 9, 13, 18 and 20 further recites a database which similarly is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do no impose any meaningful limits on practicing the abstract idea.
No further additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1, 4-8, 10, 13-17 and 19-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
9.	Claims 1, 4-8, 10, 13-17 and 19-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed March 28, 2002 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added italicized material which is not supported by the original disclosure is as follows: 
Claim 1 recites in part
“receiving, with the at least one processor, a result of the authorization indicative of a success or a failure from the issuer server, wherein the result of the authorization is independent of a balance amount present in an account of the user based on the account information of the user such that, when the result of the authorization is indicative of the success, the transaction amount is removed from the account of the user if the balance amount present in the account of the user is equal to or greater than the transaction amount or the transaction amount is not removed from the account of the user if the balance amount present in the account of the user is less than the transaction amount” 

“refunding the transaction amount removed from the account of the user if the balance amount present in the account of the user was equal to or greater than the transaction amount when the payment transaction request was authorized” 

While the disclosure appears to disclose an authorization reversal that either releases a hold on the user transaction amount or by transferring money from the payee account to the payer account, there is no disclosure indicating that the transaction amount is removed from the account if the balance amount present in the account of the user is equal to or greater than the transaction amount or not removed if the balance amount present in the account of the user is less than the transaction amount as currently claimed in Claim 1.  Substantially similar limitations are found in Claims 10 and 19 and are similarly rejected.  Dependent Claims 4-8, 13-17 and 20-23 are further rejected as based on a rejected base claim. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Prior Art of Record Not Currently Relied Upon

VanderZanden et al. (US PG Pub 2019/0324446) (“VanderZanden”) – discloses his invention as to remotely controlling use of an on demand electric vehicle. The vehicles are capable of communicating with the internet or an internet-connected device directly or via one or more intermediate devices to lock and/or unlock wheels and/or the motor to prevent movement or to enable movement.
Jeffries et al. (US PG Pub. 2020/0134932) (“Jeffries”) – discloses an apparatus and method to enable a remote computing system to wirelessly communicate with a vehicle.
Keating et al. (US PG Pub. 2020/0055486) (“Keating”) – discloses a method for regulating vehicle access using vehicle on-board electronics, a smart phone of a user and a computer server in concert to provide a user access to the vehicle, vehicle security and accurate tracking and monitoring of a vehicle.
Luke et al. (US PG. Pub. 2017/0039668) (“Luke”) – disclosing a system for electric vehicle sharing via a management server.
Finney et al. (US PG Pub. 2015/0007619) (“Finney”) – disclosing an apparatus for use with a rack of lockers and a key facilitation server configured to cooperate with a locker server and receive a key-access request.

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered as detailed below.

As to the Drawing Objections:
Applicant’s specification amendments filed with the Request for Reconsideration have obviated the drawing objections, which have accordingly been withdrawn. (See Applicant’s Arguments dated 03/28/2022, page 14)

As to the 101 Rejections:
The 101 Rejection has been updated to reflect Applicant’s extensive claim amendments, as seen in the rejection in chief. Applicant asserts that the claims as currently presented are drawn to subject matter patent eligible material. (Id. at pages 15-19) Examiner disagrees. Registering a user to provide access to a lock and provide premises access is following rules to provide access. This is technology used to allow parking access, gate access or premises access and commonly known.  It appears that Applicant is asserting that there is a technological advance presented. (Id. at pages 16-18) Such an advance is not evident.  The series of steps are rules that are being followed in order operate a lock and if the rules are not fulfilled, the lock remains in a locked state.  This is merely effectuating a business practice, not an advance.  Even in combination, the claims do not result in significantly more.  The 101 Rejection is maintained.

As to the Prior Art Rejections:
	There is no prior art rejection being applied at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        July 9, 2022